Citation Nr: 1122315	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 30, 2004 to February 28, 2011.

2.  Entitlement to an increased rating for bilateral hearing loss with acoustic trauma to the right ear from March 1, 2011.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 and rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO denied entitlement to TDIU.  The Veteran appealed the RO's June 2004 action to the Board.

In December 2008 and January 2011, the Board remanded the claim on appeal to the RO for additional development.  The case has returned to the Board for appellate review.

In the March 1, 2011 VA examination below, the Veteran's right and left ear average puretone thresholds were 96 decibels and his speech recognition scores were 20 percent in both ears.  VA regulations provide that the date of an outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, or an informal claim to reopen, with respect to disabilities for which service connection has been granted.  38 C.F.R. § 3.157(b) (2010); see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Accordingly, a claim for an increased evaluation for bilateral hearing loss with acoustic trauma to the right ear has been raised by the record and will be adjudicated by the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities did not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background from March 30, 2004 to February 28, 2011.

2.  The Veteran's bilateral hearing loss manifested Level XI hearing in the right ear and Level XI hearing in the left ear from March 1, 2011.


CONCLUSIONS OF LAW

1.  The requirements for a total rating based on individual unemployability due to service-connected disabilities were not met from March 30, 2004 to February 28, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

2.  The schedular criteria for a rating of 100 percent for bilateral hearing loss were met from March 1, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  TDIU Claim

A. Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court of Appeals for Veterans Claims discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

B. Pertinent History

The Veteran last worked on July 6, 1986 and service connection is in effect for bilateral hearing loss with acoustic trauma to the right ear, rated 60 percent disabling and residuals from a fracture of the left great toe, which was granted a noncompensable rating.  The Veteran's combined disability rating is 60 percent.  In this case, the evidence shows that the Veteran is not working and meets the schedular criteria for a consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2010).  

In his March 2004 TDIU Claim and throughout the record, the Veteran indicated that he was employed as an electrician/coal miner for a coal company and that he left this position in July 1986 as a result of his service-connected bilateral hearing loss disability.  The Veteran further indicated that his service-connected bilateral hearing loss prevents him from securing any substantially gainful employment.  The Veteran stated that he is unable to work in coal mines or as an electrician/mechanic because he would be in harm's way by not being able to hear people and vehicles that are around him.  The Veteran also reported that the highest level of formal education he attained was to the eighth grade and that he did not receive any further education or training prior to becoming disabled.

To support his TDIU claim, the Veteran submitted a March 2004 letter from Mr. R.S., the owner of [redacted], who indicated that he would have seriously considered employing the Veteran on a part-time basis, but because of the nature of the work and safety concerns, the Veteran's bilateral hearing disability disqualified him from consideration.  The Veteran also submitted another March 2004 letter from Mr. J.L., the owner of [redacted], who indicated that the Veteran applied as a Yard Man in his lumber yard, but was unable to offer the position to him because of his bilateral hearing loss disability.  J.L. explained that good hearing is an absolute necessity to the safety of this position as the Yard Man is constantly exposed to dangerous equipment and forklifts, which are constantly moving about in the lumber yard.

A February 2004 VA treatment record indicates the Veteran was given hearing aids for the first time in December 2003 and he reported hearing much better as a result of the hearing aids.  The Veteran also stated that he has degenerative arthritis all over his body and that he experiences pain in his neck, low back, elbows and knees and that these conditions are due to his working in the coal mines for many years.  The Veteran also reported suffering a cerebrovascular accident (CVA) with some residual left-sided weakness in 1986.  The Veteran further stated he retired on disability in 1986 and that he is receiving Social Security Administration (SSA) disability benefits.

In his June 2005 VA Form 9, the Veteran asserted that his 1986 CVA has no bearing on this case and that his service-connected bilateral hearing loss is the direct result of him not being able to secure substantial employment.  The Veteran stated he is an electrician by trade and that he places himself and others in great danger and cannot be around vehicles or power equipment because of his bilateral hearing loss.

In its December 2008 decision, the Board remanded this case to the RO in order to take the necessary steps to obtain copies of the award and medical records associated with the Veteran's grant of SSA disability benefits as well as to schedule the Veteran for a VA medical examination to determine the effect of all his current service-connected disabilities on his overall employability.

In an August 1986 SSA Disability Report, the Veteran indicated that his disabling condition were residuals from a light stroke that included bad headaches and a nervous condition that stopped the left side of his body from working.  The Veteran indicated that he first suffered this condition on July 9, 1986 when he passed out in the mines.  The Veteran stated that his condition made it difficult for him to crawl and perform his duties as a coal miner.

In a letter dated January 1987, Dr. J.S., M.D. indicated that after examining the Veteran, it appeared that the Veteran has significant impairment of the left upper quadrant and left lower extremity, which was probably the result of a subcortical stroke.  Dr. J.S. also diagnosed the Veteran with chronic low back pain syndrome, also impairs his overall gait.  Dr. J.S. further diagnosed the Veteran an underlying organic brain syndrome and recommended that he undergo a full psychological test to determine if he has the mental capacity to be employable.

In a May 1987 psychological examination report, Dr. T.M., Ph.D. diagnosed the Veteran with mild mental retardation with other behavioral symptoms and chronic post-traumatic stress disorder.  Dr. T.M. indicated the Veteran appeared to have serious physical impairment with respect to his ambulatory movements and concluded that these limitations would make it difficult for the Veteran to complete physical work-related activities like carrying, lifting, standing, walking and sitting for extended periods of time.  Dr. T.M. also opined that the Veteran would not be able to transport himself to the workplace, although he would be capable of using public transportation to get to work, if available.  Finally, Dr. T.M. concluded that the combination of retarded intellectual development and severe distress would make it difficult for the Veteran to make rational and effective judgments about job activities.

A June 1987 vocational assessment report from the Tennessee Department of Human Services indicated that the Veteran has the residual functional capacity for light work with occasional climbing and that the Veteran could meet the mental demands of unskilled work.

The SSA's February 1988 Disability Determination and Transmittal Report indicated that the Veteran's disability began on July 9, 1986 and the primary diagnosis was residuals of a stroke with a secondary diagnosis of borderline intelligence.  The SSA Administrative Law Judge also found that the medical evidence established that the Veteran had severe pain and limitations due to his CVA with residual left-sided weakness, chronic spasms of the neck and scalp with headaches and vague passing out spells, borderline intelligence with an IQ of only 70, observations of substantial physical pain, depression and other impairments.

The Veteran participated in a VA examination in March 2009 to determine the effect his service-connected bilateral hearing loss and residuals from a fracture of the left great toe had on his overall employability.  The Veteran indicated that he had been unemployed for more than 20 years and that the reason for his unemployment was from residuals from the 1986 CVA.  The VA examiner reviewed the Veteran's claims file and following a physical examination of the Veteran's left foot, determined there is no functional and industrial impairment due to the Veteran's service-connected residuals from a fracture of the left great toe.  The VA examiner further opined that the Veteran is not limited in obtaining and maintaining any physical or sedentary employment due to, or as a result of, his left great toe injury.  The VA examiner based his conclusion on the fact that his examination of the Veteran's left foot revealed the foot to be normal.  The VA examiner also pointed to the fact that the Veteran completed the remainder of his military service without limitation after the initial injury had healed coupled with the fact that the Veteran worked for 20 years in a physical job in the coal mines without any complaints of a left foot problem to support his conclusion.

A March 2009 VA treatment record indicates that after reviewing the Veteran's prior November 2003 VA audiological examination, whereby the Veteran's puretone threshold average was 95 and 88 for the right and left ears, respectively, and his speech recognition scores were 56 percent and 76 percent for the right and left ears, respectively, it was concluded that the Veteran's hearing loss when aided with hearing aids would not prohibit employment.  The VA examiner admitted that the Veteran may not be able to return to an occupation as a coal miner or construction worker; however, he noted that there are other jobs where the Veteran would be considered employable, most notably in the service industry.

The Veteran submitted a September 2009 letter from Mr. D.C., the owner of [redacted], Inc., who indicated that the Veteran submitted an application for employment as a mechanic/electrician with his company, but was unable to offer the position to him because of his bilateral hearing loss disability.  D.C. explained that due to his bilateral hearing loss, the Veteran would have problems communicating with him and other mechanics and as a result, would pose a great threat to him and others by inaccurately repairing vehicles.

In a January 2011 decision, the Board remanded the case back to the RO in order to schedule the Veteran for a VA audiological examination and an examination to determine the basis of his unemployability.

Pursuant to the Board's instructions, the Veteran participated in a VA examination on March 1, 2011.  The Veteran stated he is unable to work due to his hearing loss because he cannot communicate without reading lips or visual cues.  The Veteran also reported he cannot hear anything if background noise is present, even while wearing hearing aids.

The Veteran's audiological examination indicated the following results:



HERTZ



1000
2000
3000
4000
RIGHT
70
105+
105+
105+
LEFT
70
105+
105+
105+

The right ear average puretone threshold was 96 decibels.  The left ear average puretone threshold was 96 decibels.  Speech recognition was 20 percent in the right ear and 20 percent in the left ear.

Based on the above examination results, the Veteran was diagnosed with moderately severe to profound sensorineural hearing loss.  After reviewing the Veteran's entire claims file, which included Dr. T.M.'s May 1987 psychological examination report, the February 1988 SSA Disability Determination and Transmittal Report, the February 2004 VA treatment record and the March 2004 and September 2009 letters from the Veteran's prospective employers, the VA examiner concluded that the Veteran's hearing loss alone would not render him unable to secure or follow a substantially gainful occupation.  Although he admitted that the Veteran's hearing loss would cause some problems, the VA examiner stated that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The VA examiner also pointed to the fact that the Veteran wears hearing aids, which assist him in his difficulties hearing certain high-pitched sounds and understanding speech in the presence of background noise.  Furthermore, the VA examiner pointed to the fact that the Veteran reported being able to communicate and understand speech as long as he has visual cues.  The VA examiner noted that the Veteran was able to communicate effectively during the examination as long as the VA examiner faced the Veteran and the Veteran was wearing his hearing aids.  Thus, despite the poor word recognition in quiet scores obtained during the examination, the VA examiner concluded that the Veteran is able to communicate effectively with visual cues, sentence-level conversation and some repetition while wearing his hearing aids.

C. Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected disabilities, when considered in association with his educational attainment and occupational background, do not render him unable to secure or follow a substantially gainful occupation.  

Even if the Veteran is unable to engage in coal mining, electrician or mechanic activities due to his service-connected disabilities, there is no evidence showing he is unable to sustain gainful employment in a sedentary job.  The evidence of record as well as the VA examiners during this appeal period specifically commented on the Veteran's limitations regarding coal mining, electrician or mechanic occupations, but they also noted that the Veteran was able to engage in sedentary occupational activities.  The June 1987 vocational assessment report indicated that the Veteran could meet the mental demands of unskilled work.  Furthermore, the March 2009 VA examiner specifically opined that the Veteran would be considered employable in the service industry.  Also, the March 2011 VA examiner concluded that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  The March 2011 VA examiner also pointed to the fact that the Veteran is able to communicate effectively with visual cues, sentence-level conversation and some repetition while wearing his hearing aids.  

While the Veteran contends that his service-connected disabilities have made him unemployable, the Board notes the Veteran also suffers from a variety of non-service-connected ailments, including non-service-connected residuals from his 1986 CVA, which included left-sided weakness, chronic spasms of the neck and scalp with headaches and fainting spells; chronic low back pain syndrome; degenerative arthritis; depression; and degenerative arthritis.  In fact, the SSA's February 1988 Disability Determination and Transmittal Report indicated that the Veteran's primary diagnosis involved residuals of a stroke with a secondary diagnosis of borderline intelligence. 

The Board is not refuting the Veteran's noted hearing limitations as reflected in the medical evidence of record or his own contentions and the contentions of prospective employers that his service-connected bilateral hearing loss disability affects his ability to engage in coal mining, electrician or mechanic occupations.  However, the simple fact that a Veteran is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra. 

Consequently, the Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone are of such severity as to solely preclude his participation in all forms of substantially gainful employment and so this case does not warrant a total rating based upon individual unemployability from March 30, 2004 to February 28, 2011.

Accordingly, TDIU is not warranted under 38 C.F.R. § 4.16 (2010).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

2.  Increased Rating Claim - Bilateral Hearing Loss

A. Legal Criteria

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, as shown by audiometry, including a controlled speech discrimination test (Maryland CNC), and puretone audiometry, by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  One exceptional pattern of hearing impairment occurs when the puretone (thresholds in each of the four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is then used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

B. Pertinent History & Analysis

As noted above, the Veteran's audiological examination during the March 1, 2011 VA examination indicated the following results:



HERTZ



1000
2000
3000
4000
RIGHT
70
105+
105+
105+
LEFT
70
105+
105+
105+

The right ear average puretone threshold was 96 decibels and speech recognition was 20 percent.  Under Table VI, such hearing acuity is considered Level XI.  The left ear average puretone threshold was 96 decibels and speech recognition was 20 percent.  Under Table VI, such hearing acuity is considered Level XI.  Combining the hearing level designations for the two ears under Table VII results in a 100 percent rating.  38 C.F.R. § 4.85, Table VII.  In this case, the Veteran has shown to have an exceptional pattern of hearing impairment as described by 38 C.F.R. § 4.86.  Accordingly, the Veteran is to be granted a 100 percent rating for his service-connected bilateral hearing loss with acoustic trauma to the right ear, effective from March 1, 2011, the date that an increased evaluation was factually ascertainable.  38 C.F.R § 3.400.  

Extra-Schedular Rating Consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The March 2011 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss; thus, the Board is authorized to proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on the Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss and residuals from an injury to the Veteran's left great toe as it relates to his TDIU claim.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

As it relates to the Veteran's informal claim for an increased rating for his service-connected bilateral hearing loss with acoustic trauma to the right ear, the extraschedular analysis is not applicable as the Veteran has been granted a 100 percent rating for this disability, which is the highest rating conferred under the Schedule.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide: and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim in accordance with 38 C.F.R. §3.159(b)(1).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing notification requirements listed in 38 C.F.R. § 3.159 should include all downstream issues of the claim (i.e., the initial-disability-rating and effective-date elements of a service connection claim).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, in an April 2004 letter sent before the issuance of the June 2004 rating decision denying TDIU, the Veteran was advised of his and VA's respective claim development responsibilities and was asked to identify sources of evidence concerning the claimed TDIU.  Furthermore, a June 2005 Statement of the Case (SOC) and July 2009 and March 2011 Supplemental Statements of the Case (SSOC) explained what specific regulatory provisions govern the Veteran's disabilities and why his TDIU claim remained denied.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to VA's duty to assist the Veteran, the RO has obtained the Veteran's service medical records, VA treatment records, private medical records, SSA disability records and provided the Veteran three VA examinations, one in November 2003, another in March 2009 and the final in March 2011.  March 2004 and September 2009 letters written on the Veteran's behalf from prospective employers are also included in the record.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of the appeal and have done so.  Neither the Veteran nor his representative has indicated that there are any additional pertinent records to support the Veteran's claims.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its December 2008 and January 2011 remands have now been satisfactorily completed and substantially complied with.  This includes action to obtain copies of the award and medical records associated with the Veteran's grant of SSA disability benefits as well as to schedule the Veteran for a VA medical examination to determine the effect of all his current service-connected disabilities on his overall employability.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


ORDER

A total rating based upon individual unemployability due to service-connected disabilities from March 30, 2004 to February 28, 2011 is denied.

A 100 percent rating for the Veteran's bilateral hearing loss with acoustic trauma to the right ear is granted, effective from March 1, 2011.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


